DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art of record, Lee et al. (KR20130014145A) and Lee et al. (KR 100949449), fail to specifically teach the invention as claimed. The specific limitation of a device for testing durability of a cowl crossbar having a main picture with an input driver for a rotational durability test and a bending stiffness test on a specimen including a motor driven power steering (MDPS)-mounted cowl crossbar, an output loader that performs the tests and outputs a test value and a specimen stand disposed between the input driver and the output loader to relocatably support the specimen, in independent claim 1 when combined with the limitations of a controller controls the main picture for the rotational durability test and the bending stiffness test, an input driver motor assembly forms an upper portion of the driver and is connected with the MDPS of the specimen and a steering wheel coupled with the MDPS to control an angle for the rotational durability test and a load for the bending stiffness test, an input driver frame supports the input driver motor assembly, the input driver, the output loader, and the specimen stand are altogether supported on a base frame also in independent claim 1 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1-13. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Lee et al. (KR20130014145A) discloses a cowl cross bar for an automobile manufacturing device comprises a feeding unit and a rotary swaging part. The feeding unit is formed on one side of a main body frame to mold a raw material pipe. The swaging unit is formed on the other side of the main body frame and mounted with a necking tool unit for forging molding. The feeding unit installs a compression operation plate to be slid forward and backward. The compression operation plate is mounted with a clamp clamping an raw material pipe, a push-out prevention unit inserted in the core part of a rotation bracket having a through hole on the rear side and an loadable axle inserted into the inside of the raw material pipe clamped by the clamp.
Lee et al. (KR 100949449) discloses an apparatus for manufacturing a variable diameter type cowl cross bar of vehicle comprises an intermediate supporter (20), a front supporter (30), and a rear supporter (10). One tubular raw material is shaped into the cowl cross bar having two diameters by being drawn and pressed in. The cowl cross bar is formed into one body without a joint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855